IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EDWARD BARBER,                                         No. 70496
                 Appellant,
                 vs.
                 BRUCE NELSON, DEPUTY DISTRICT
                 ATTORNEY; STEVEN WOLFSON,
                                                                             MED
                 DISTRICT ATTORNEY; NATALIE                                  JUL 2 8    2016
                 WOOD, PAROLE AND PROBATION;                                 TRACIE K LINDEMAN
                 AND JAMES SHOWLER,                                     n.f...FRK OF SUPREME COURT
                                                                        BY
                 SUPERVISOR, PAROLE AND                                        DEPUTY CLERK

                 PROBATION,
                 Respondents.

                                       ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on June 6, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee. Accordingly; cause appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN

                                                            BY:   a
                 cc: Hon. Timothy Ci Williams, District Judge
                      Edward Charles Barber
                      Clark County DiStrict Attorney/Civil Division
                      Eighth District Court Clerk

 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 0"97   409.                                                                             („, -2 3S37